Citation Nr: 1422735	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

In August 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected bilateral pes planus.  The Veteran was afforded a VA examination in June 2010.  Since then, the Veteran contends that his condition has gotten worse.  Specifically, during the August 2012 hearing, the Veteran testified that his symptoms have worsened within the last two years.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's bilateral pes planus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his bilateral pes planus since August 2012.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature, extent and severity of his service-connected bilateral pes planus.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed. 

The examiner should identify any bilateral foot disability.  For each foot, the examiner should state whether the Veteran experiences moderate pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, or pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation or not improved by orthopedic shoes or appliances.

3. Thereafter, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



